IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 58 EAL 2019
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
ISAAC FLOYD,                                   :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of July, 2019, the Petition for Allowance of Appeal and

the Motion for Post-Submission Communication are DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.